                                                           1    SARAH J. LIS, ESQ.
                                                                Florida Bar No. 70747
                                                           2    AKERMAN LLP
                                                                350 East Las Olas Boulevard, Suite 1600
                                                           3    Fort Lauderdale, Florida 33301
                                                                Telephone:     (954) 463-2700
                                                           4    Facsimile:     (954) 463-2224
                                                                Email: sarah.lis@akerman.com
                                                           5    Pro Hac Vice Application Forthcoming
                                                           6    JESSICA T. TRAVERS, ESQ.
                                                                Florida Bar No. 18129
                                                           7    AKERMAN LLP
                                                                50 North Laura Street, Suite 3100
                                                           8    Jacksonville, Florida 32202
                                                                Telephone:     (904) 798-3700
                                                           9    Facsimile:     (904) 798-3730
                                                                Email: jessica.travers@akerman.com
                                                           10   Pro Hac Vice Application Forthcoming
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11   DONNA M. WITTIG, ESQ.
                 1635 Village Center Circle, Suite 200




                                                                Nevada Bar No. 11015
                     LAS VEGAS, NEVADA 89134




                                                           12   AKERMAN LLP
AKERMAN LLP




                                                                1635 Village Center Circle, Suite 200
                                                           13   Las Vegas, Nevada 89134
                                                                Telephone:    (702) 634-5000
                                                           14   Facsimile:    (702) 380-8572
                                                                Email: donna.wittig@akerman.com
                                                           15
                                                                Attorneys for Defendants Ca$ino'ssage and
                                                           16   Jennifer Lutsi
                                                           17                                UNITED STATES DISTRICT COURT
                                                           18                                       DISTRICT OF NEVADA
                                                           19   SHAWNA NAYLOR, on behalf of herself and                 Case No.:    2:19-cv-00963-GMN-EJY
                                                                all others similarly situated, an individual;
                                                           20   JASMINE GAMBER, on behalf of herself and
                                                                all others similarly situated, an individual;
                                                           21   SABRINA REEDY, on behalf of herself and all             STIPULATION AND ORDER TO
                                                                others similarly situated, an individual;               EXTEND DEADLINE TO RESPOND TO
                                                           22                                                           COMPLAINT, ECF NO. 1
                                                                                             Plaintiffs,
                                                           23                                                           (First Request)
                                                                v.
                                                           24
                                                                CA$INO'SSAGE, a Nevada               corporation;
                                                           25   JENNIFER LUTSI, an individual,
                                                           26                                Defendants.
                                                           27

                                                           28
                                                                                                                    1
                                                                49912739;1
                                                           1                 Defendants Ca$ino'ssage and Jennifer Lutsi and Plaintiffs Shawna Taylor, Jasmine Gamber

                                                           2    and Sabrina Reedy, by and through their respective counsel of record, stipulate and agree as follows:

                                                           3                 The parties hereby stipulate and agree to extend Defendants' time to respond to Plaintiffs'

                                                           4    Complaint, ECF No. 1, currently August 27, 2019, ECF Nos. 6, 7, to September 17, 2019.

                                                           5                 This is the first request for an extension of this deadline. The parties request the additional

                                                           6    time to afford them the opportunity to explore early resolution options. The request is made in good

                                                           7    faith and not for the purpose of delay.

                                                           8                 DATED August 21, 2019.
                                                           9

                                                           10    AKERMAN LLP                                                THE VERSTANDING LAW FIRM
              TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                           11    /s/ Donna M. Wittig                                        /s/ Maurice B. Verstanding
                 1635 Village Center Circle, Suite 200




                                                                 SARAH J. LIS, ESQ.                                         MAURICE B. VERSTANDING, ESQ.
                     LAS VEGAS, NEVADA 89134




                                                           12    Florida Bar No. 70747                                      Florida Bar No. 76723
AKERMAN LLP




                                                                 350 East Las Olas Boulevard, Suite 1600                    9812 Falls Road, #114-160
                                                           13    Fort Lauderdale, Florida 33301                             Potomac, MD 20854
                                                                 Pro Hac Vice Application Forthcoming                       Admitted Pro Hac Vice
                                                           14
                                                                 JESSICA T. TRAVERS, ESQ.                                   RANDAZZA LEGAL GROUP, PLLC
                                                           15    Florida Bar No. 18129                                      RONALD D. GREEN, JR., ESQ.
                                                                 50 North Laura Street, Suite 3100                          Nevada Bar No. 7360
                                                           16    Jacksonville, Florida 32202                                2764 Lake Sahara Drive, Suite 109
                                                                 Pro Hac Vice Application Forthcoming                       Las Vegas, NV 89117
                                                           17
                                                                 DONNA M. WITTIG, ESQ.                                      Attorneys for Plaintiffs
                                                           18    Nevada Bar No. 11015
                                                                 1635 Village Center Circle, Suite 200
                                                           19    Las Vegas, Nevada 89134
                                                           20    Attorneys for Defendants
                                                           21

                                                           22                                                      IT IS SO ORDERED.
                                                           23

                                                           24
                                                                                                                   UNITED STATES DISTRICT COURT JUDGE
                                                           25

                                                           26                                                        August 22, 2019
                                                                                                                   DATED
                                                           27

                                                           28
                                                                                                                        2
                                                                49912739;1
